DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Spletzer on 8/23/22.
The application has been amended as follows: 

Claim 1 has been replaced with the following:
1. 	(Currently Amended)  An oven for assisting in conductive joint formation related to a workpiece, the oven comprising:
	a chamber, the chamber being at least partially defined by (i) an oven plate and (ii) a cover, the oven plate defining a plurality of grooves;
	a material handling system for moving the workpiece through the oven in connection with a conductive joint formation process; 
a plurality of heater elements; and
at least one vacuum chamber within the chamber,
wherein the oven provides a stepped temperature profile including a plurality of temperature zones along the oven plate, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the plurality of heater elements controlling a temperature in the plurality of temperature zones.

Claim 10 has been replaced with the following:
10.	(Currently Amended)  The oven of claim 1 wherein the plurality of heater elements are distributed beneath the oven plate, and are disposed between ones of the plurality of grooves.

In claim 11, line 1 “10” has been replaced with –1--.

In claim 12, line 1 “10” has been replaced with –1--.

Claim 15 has been replaced with the following:
15.	(Currently Amended)  The oven of claim 1 wherein the plurality of heater elements includes at least two heater elements provided for each of the plurality of temperature zones, the at least two heater elements being separately controllable.

Claim 20 has been replaced with the following:
20. 	(Currently Amended)  A die attach system comprising:
	a die source including a plurality of die;
	a support structure for supporting a workpiece;
 	a placement system for transferring at least one of the plurality of die from the die source to the workpiece; and
 	an oven for assisting in conductive joint formation related to the workpiece after placement of the at least one of the plurality of die using the placement system, the oven including (a) a chamber, the chamber being at least partially defined by (i) an oven plate and (ii) a cover, (b) a material handling system for moving the workpiece through the oven in connection with a conductive joint formation process, (c) at least one vacuum chamber within the chamber, wherein the oven provides a stepped temperature profile including a plurality of temperature zones along the oven plate, and (d) a plurality of heater elements,
 	the oven plate defining a plurality of grooves, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the plurality of heater elements controlling a temperature in the plurality of temperature zones.  

Claim 21 has been replaced with the following:
21. 	(Currently Amended)  A flip chip bonding system comprising:
	a die source including a plurality of die;
	a support structure for supporting a workpiece;
 	a flip chip placement system for transferring at least one of the plurality of die from the die source to the workpiece; and
 	an oven for assisting in conductive joint formation related to the workpiece after placement of the at least one of the plurality of die using the flip chip placement system, the oven including (a) a chamber, the chamber being at least partially defined by (i) an oven plate and (ii) a cover, (b) a material handling system for moving the workpiece through the oven in connection with a conductive joint formation process, (c) at least one vacuum chamber within the chamber, wherein the oven provides a stepped temperature profile including a plurality of temperature zones along the oven plate, and (d) a plurality of heater elements,
 	the oven plate defining a plurality of grooves, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the plurality of heater elements controlling a temperature in the plurality of temperature zones.

Claim 22 has been replaced with the following:
22. 	(Currently Amended)  A clip attach system comprising:
	a clip source including a plurality of conductive clips;
	a support structure for supporting a workpiece;
	a clip placement system for placing at least one of the plurality of conductive clips on the workpiece; and
	an oven for assisting in conductive joint formation related to the workpiece after placement of the at least one of the plurality of conductive clips using the clip placement system, the oven including (a) a chamber, the chamber being at least partially defined by (i) an oven plate and (ii) a cover, (b) a material handling system for moving the workpiece through the oven in connection with a conductive joint formation process, (c) at least one vacuum chamber within the chamber, wherein the oven provides a stepped temperature profile including a plurality of temperature zones along the oven plate, and (d) a plurality of heater elements,
 	the oven plate defining a plurality of grooves, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the plurality of heater elements controlling a temperature in the plurality of temperature zones.

Claim 25 has been replaced with the following:
25.	(Currently Amended)  A method of designing an oven for providing conductive joint formation, the method comprising the steps of: 
(a) determining a stepped temperature profile to be provided within a chamber of the oven, the chamber being at least partially defined by (i) an oven plate of the oven and (ii) a cover of the oven, the chamber including at least one vacuum chamber; and
(b) providing design details for the oven such that the stepped temperature profile includes a plurality of temperature zones along the oven plate, step (b) including designing the oven plate to define a plurality of grooves, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the oven including a plurality of heater elements for controlling a temperature in the plurality of temperature zones.

Claim 27 has been replaced with the following:
27.	(Currently Amended)  The method of claim 25 wherein the plurality of heater elements are distributed beneath the oven plate, and are disposed between ones of the plurality of grooves.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest either alone or in combination an oven or method that provides a stepped temperature profile including a plurality of temperature zones along the oven plate, at least one of the plurality of grooves separating adjacent ones of the plurality of temperature zones along the oven plate, the plurality of heater elements controlling a temperature in the plurality of temperature zones.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kiley Stoner whose telephone number is 571-272-1183.  The examiner can normally be reached Monday-Thursday (9:30 a.m. to 8:00 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735